Citation Nr: 0808314	
Decision Date: 03/12/08    Archive Date: 03/20/08

DOCKET NO.  06-11 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for right 
knee arthritis from November 10, 2003, to November 14, 2005.

2.  Entitlement to a rating in excess of 30 percent for right 
knee arthritis, status total knee replacement, since January 
1, 2007.

3.  Entitlement to a rating in excess of 10 percent for right 
knee anterior cruciate ligament deficiency.

4.  Entitlement to service connection for an acquired 
psychiatric disorder, as secondary to a service-connected 
right knee disability.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1985 to 
December 1986.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Jackson, Mississippi.

The issues regarding increased ratings are REMANDED to the RO 
via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The weight of the medical evidence reflects that the 
veteran's currently-diagnosed psychiatric disorder is not due 
to his service-connected right knee disability.


CONCLUSION OF LAW

An acquired psychiatric disorder is not shown to be 
proximately due to a service-connected right knee disability.  
38 U.S.C.A. §§ 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 
3.310 (2007); Allen v. Brown, 7 Vet. App. 439 (1995). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2007).  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In addition, the regulations provide that service connection 
is warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.  

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006.  Under the revised section 3.310(b) (the 
existing provision at 38 C.F.R. § 3.310(b) was moved to sub-
section (c)), the regulation provides that any increase in 
severity of a nonservice-connected disease or injury 
proximately due to or the result of a service-connected 
disease or injury, and not due to the natural progress of the 
disease, will be service-connected.  

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service-
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice-
connected disease or injury.  These findings as to baseline 
and current levels of severity are to be based upon 
application of the corresponding criteria under the Schedule 
for Rating Disabilities (38 C.F.R. part 4) for evaluating 
that particular nonservice-connected disorder.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the veteran's 
claim was pending before the regulatory change was made, the 
Board will consider the version of 38 C.F.R. § 3.310 in 
effect before the revision, as this version is more favorable 
to the veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 
3-00.

The veteran contends that his current psychiatric disorder is 
related to pain associated with his service-connected 
anterior cruciate ligament deficiency of the right knee, 
status post plica resection and arthroscopy, with partial 
medial meniscectomy, quadriceps atrophy, and positive pivot 
and Lachman's test.  The veteran first mentioned his 
depression at a March 2005 Decision Review Officer (DRO) 
hearing, noting that he was having trouble sleeping and 
taking antidepressants.  The RO interpreted this as an 
implied claim for service connection for depression on a 
secondary basis.  

Service medical records do not reveal complaints of, 
treatment for, or diagnoses of a psychiatric condition.  VA 
outpatient treatment notes from October 2003 to July 2006 
reflect multiple negative major depression screenings.  In 
most instances, the veteran was found to be "very pleasant" 
with normal mood and affect, and with no sign of anxiety or 
depression.  

The veteran was seen for his initial psychiatric consult with 
the VA in May 2005, due to suicidal thoughts, depression, 
sadness, feelings of helplessness and hopelessness, and an 
inability to do physical activities.  He was diagnosed with a 
mood disorder secondary to his general medical condition.  

In July 2005, he was found to have a Global Assessment of 
Functioning (GAF) score of 60 (indicative of moderate 
psychiatric symptoms) and was diagnosed with major depressive 
disorder by history, with some improvement in functioning 
from initiating antidepressant medications.  

An August 2005 follow-up note reported the veteran's belief 
that his depression was directly related to his right knee 
pain, but there was no independent etiology given by a 
medical professional.  The veteran's disorder was noted to 
have improved in February 2006, and he was assessed with a 
GAF score of 65 (indicative of some mild psychiatric 
symptoms).  

In his March 2006 substantive appeal, the veteran claimed 
that the registered nurse at the VA medical center informed 
him that his depression was due to his right knee pain.  
Notwithstanding this assertion, the Board finds that the 
treating medical professional simply restated the history as 
provided by the veteran and did not established a medical 
relationship between the two. 

A simple notation in the record that the veteran attributed 
his depression to a service-connected disability is not 
sufficient to establish a medical nexus.  Further, the Board 
is not obligated to accept medical opinions premised on the 
veteran's recitation of medical history.  See Godfrey v. 
Brown, 8 Vet. App. 113 (1995).  Therefore, outpatient 
treatment evidence does not support the veteran's claim.

Next, the Board assigns high probative value to an August 
2006 VA mental disorders examination report, undertaken to 
specifically address the issue on appeal.  At that time, the 
examiner indicated that he reviewed the entire claims file, 
including the service medical records.  The examiner 
concluded that, "[t]here is no evidence to suggest that his 
mood disorder was originally caused or aggravated by his 
service-connected condition."  Rather, the examiner opined 
that, "[o]ver the years multiple psychological stressors 
have most likely contributed to his depressed mood."

In assigning high probative value to this report, the Board 
notes that the examiner had the claims file for review, 
specifically discussed the findings in the claims file, 
obtained a reported history from the veteran, and conducted a 
complete examination.  There is no indication that the VA 
examiner was not fully aware of the veteran's past medical 
history, including his assertion that his service-connected 
right knee disorder caused his depression, or that the 
examiner misstated any relevant fact.  Therefore, the Board 
finds the VA examiner's opinion to be of great probative 
value.

Next, while the veteran has stated that he believed his right 
knee disability caused his depression, there is nothing in 
the medical evidence supporting that position.   Therefore, 
the mere contentions of the veteran, no matter how well-
meaning, without supporting medical evidence that would 
establish that a right knee disability caused depression 
cannot support a claim for service-connection.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Lathan v. Brown, 7 Vet. App. 
359 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1994); King v. Brown, 5 Vet. App. 19 (1993).  

In sum, the Board has carefully weighed the evidence of 
record, the veteran's statements, the VA and private 
treatment records, and the VA examination report, in light of 
the applicable law, and finds that equipoise is not shown and 
the benefit of the doubt rule does not apply.  As the weight 
of medical evidence fails to support the veteran's claim for 
secondary service-connection, the Board is unable to grant 
the benefit sought.  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the veteran in April 2005 that fully addressed 
all four notice elements and was sent prior to the initial RO 
decision in this matter.  The letter informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  He was 
also asked to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in an April 2006 
letter, the RO provided the veteran with notice of what type 
of information and evidence was needed to establish a 
disability rating, as well as notice of the type of evidence 
necessary to establish an effective date.  With that letter, 
the RO effectively satisfied the remaining notice 
requirements with respect to the issue on appeal.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of his case to the 
Board and complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  Moreover, he submitted 
additional medical records and written statements.  

In addition, the veteran was afforded a VA medical 
examination in August 2006.  Significantly, neither he nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  

Hence, no further notice or assistance to the appellant is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, as secondary to a service-connected right knee 
disability, is denied.


REMAND

The most recent statement of the case dealing with the issues 
related to right knee arthritis and anterior cruciate 
ligament deficiency was issued in September 2004.  Since that 
time, new evidence relevant to these issues on appeal has 
been associated with the claims file.  

Specifically, the findings of an April 2005 VA joints 
examination reveal evidence of pain, joint effusion, and 
reliance on a knee brace, suggesting a rating in excess of 
the 10 percent currently assigned from November 10, 2003, to 
November 14, 2005.  In addition, VA outpatient treatment 
notes from February 2005 contain orthopedic clinic notes 
which reveal severe pain and the reliance on a knee brace for 
stability.  As the veteran has not waived RO review of this 
new evidence, the Board has no choice but to remand the 
claims.

Accordingly, the case is REMANDED for the following actions:

1. The RO should review the evidence 
submitted since the September 2004 
statement of the case.

2.  If the benefits sought remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  An appropriate period of 
time should be allowed for response.  
Thereafter, the case should then be 
returned to the Board for further 
consideration, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


